Title: From George Washington to General Henry Clinton, 31 May 1778
From: Washington, George
To: Clinton, Henry


                    
                        Sir
                        Head Quarters [Valley Forge] May the 31st 1778.
                    
                    I had the Honor last night, to receive your Favor of the 30th Inst.
                    I am sorry, that I cannot see the necessity of the interview, which you propose. If you or Lord Howe have any dispatches for Congress and think fit to transmit them to my care, they shall be forwarded by the earliest Opportunity: If you have any for me of a military nature (for none other can come properly under my consideration) I wish them to be communicated in writing, and in the usual way. This will prevent any trouble on the part of Colo. Paterson and must answer, I should suppose, all the purposes you may have in view. I have the Honor to be Sir Your most Obedt servant
                    
                        Go: Washington
                    
                